952 So. 2d 1270 (2007)
R.R.K., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-708.
District Court of Appeal of Florida, Fifth District.
April 13, 2007.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish and Kristen L. Davenport, Assistant Attorneys General, Daytona Beach, for Appellee.
Prior report: 950 So. 2d 403.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is on remand from the Florida Supreme Court in light of V.K.E. v. State, 934 So. 2d 1276 (Fla.2006). We strike those portions of the disposition order that imposed a $201.00 "domestic violence" surcharge *1271 and a $151.00 "rape crisis" surcharge.
In all other respects, the disposition order is affirmed.
AFFIRMED; COSTS STRICKEN.
GRIFFIN, THOMPSON and EVANDER, JJ., concur.